Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-5 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Kominami et al. (US 202/0237192A1).
Kominami discloses in reference to claim:

1.  An electric heater device comprising: a plurality of pipes 12 stacked with each other through a predetermined clearance as a pipe stacked body, a fluid flowing inside the plurality of pipes;  a heating element 13 disposed in the clearance between the plurality of pipes;  a housing 11 that houses the plurality of pipes and the heating element, the housing being formed separately from the pipe stacked body;  and a thermal resistance structure (15 or A or B  in annotated figure 4 ) that increases a thermal resistance between the pipe stacked body and the housing. 

    PNG
    media_image1.png
    1049
    1138
    media_image1.png
    Greyscale

2.  The electric heater device according to claim 1, wherein the thermal resistance structure includes a rib A of the housing protruding toward the pipe stacked body. 
 
3.  The electric heater device according to claim 1, wherein the thermal resistance structure includes a rib B of the pipe stacked body protruding toward the housing. 
 

 
5.  The electric heater device according to claim 1, wherein the thermal resistance structure includes a holding member 15 that holds the pipe stacked body to be separated from the housing.

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to THOR S CAMPBELL whose telephone number is (571)272-4776.  The examiner can normally be reached on M,W-F 6:30-10:30, 12-4.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dana Ross can be reached on 5172724480.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact 






/THOR S CAMPBELL/Primary Examiner, Art Unit 3761